DETAILED ACTION
This office action is in responsive to applicant’s arguments filed on 5/9/22. Claims 1-5 are now pending.  
Applicant’s arguments, see pages 6-14, filed 5/9/22, with respect to the 35 U.S.C. 103 rejections have been fully considered.  The applicant’s arguments regarding the 103 rejections and particularly the limitations of independent claim 1 that includes the four models each of which a ponding goaf is provided, where the ponding goaf varies in position in each model, is persuasive.  The 35 U.S.C. 103 rejections of claims 1-5 has been withdrawn. 

                          Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While Deng et 
al. (CN 103226732) teaches a mining underground water seepage flow field prediction method that analyzes groundwater for uncultivated flow conditions, Zhang et al. (CN 105137031) teaches simulating a goaf settlement mechanism, Zhou et al. (CN 108107185) teaches analyzing water purification in a mine, Chang et al. (U.S PGpub 20210102458) teaches monitoring SAGD operations for oil processes, Liu et al. (CN 101029506) teaches building a universal building blocks that cast in place in a gypsum wall, Lei et al. (CN 105866855) teaches analyzing the evolution and deformation of a geological structure, online reference Numerical Analysis of Rock Mass Stability in Goaf under the Action of Multi-Factor and Multi-Field, written by Yu et al. teaches revealing rock mass stability in goaf under complex conditions, Du et al. (CN 108922293) teaches providing an in-situ simulation that is capable of realizing coal seam mining, Yin et al. (CN 105388265) teaches a three-dimension monitoring method of enriching and migration of a goaf, none of these reference taken either alone or in combination with the prior art of record disclose, (3) connecting the induction coil to a transient electromagnetometer and then placing them in the excavating tunnel in the model A, wherein the induction coil
performs detection in a direction obliquely above the excavating tunnel and forming an angle of 45° with a bottom plate of the excavating tunnel; injecting water into the ponding goaf through the pre-buried water injection pipe; after the ponding goaf is filled with water, immediately switching the transient electromagnetometer on to collect data; (4) after the data collection of the model A is completed, switching off the power and transferring the induction coil to the excavating tunnel in the model B, wherein the induction coil performs detection in a direction perpendicular to a driving direction of the excavating tunnel; injecting water into the ponding goaf through the pre-buried water injection pipe; after the ponding goaf is filled with water, immediately switching the transient electromagnetometer on to collect data; (5) after the data collection of the model B is completed, switching off the power and transferring the induction coil to the excavating tunnel in the model C, wherein the induction coil performs detection in a direction laterally above the excavating tunnel and forming an angle of 45° with a bottom plate of the excavating tunnel; injecting water into the ponding goaf through the pre-buried water injection pipe; after the ponding goaf is filled with water, immediately switching the transient electromagnetometer on to collect data; (6) after the data collection of the model C is completed, switching off the power and transferring the induction coil to the excavating tunnel in the model D, wherein the induction coil performs detection in a direction parallel to a driving direction of the excavating tunnel; injecting water into the ponding goaf through the pre-buried water injection pipe; after the ponding goaf is filled with water, immediately switching the transient electromagnetometer on to collect data; and (7) after the data collection of the model D is completed, statistically analyzing detection and imaging results of the four models; and positioning the ponding goaf in respective models according to the imaging results followed by comparison with data of the actual position of the ponding goaf in respective models to determine a detection accuracy and a correction coefficient, thereby providing references for the on-site detection of the position of the ponding goaf:
	Claim 1 “(3) connecting the induction coil to a transient electromagnetometer and then placing them in the excavating tunnel in the model A, wherein the induction coil performs detection in a direction obliquely above the excavating tunnel and forming an angle of 45° with a bottom plate of the excavating tunnel; injecting water into the ponding goaf through the pre-buried water injection pipe; after the ponding goaf is filled with water, immediately switching the transient electromagnetometer on to collect data;
	(4) after the data collection of the model A is completed, switching off the power and transferring the induction coil to the excavating tunnel in the model B, wherein the induction coil performs detection in a direction perpendicular to a driving direction of the excavating tunnel; injecting water into the ponding goaf through the pre-buried water injection pipe; after the ponding goaf is filled with water, immediately switching the transient electromagnetometer on to collect data;
	(5) after the data collection of the model B is completed, switching off the power and transferring the induction coil to the excavating tunnel in the model C, wherein the induction coil performs detection in a direction laterally above the excavating tunnel and forming an angle of 45° with a bottom plate of the excavating tunnel; injecting water into the ponding goaf through the pre-buried water injection pipe; after the ponding goaf is filled with water, immediately switching the transient electromagnetometer on to collect data;
	(6) after the data collection of the model C is completed, switching off the power and transferring the induction coil to the excavating tunnel in the model D, wherein the induction coil performs detection in a direction parallel to a driving direction of the excavating tunnel; injecting water into the ponding goaf through the pre-buried water injection pipe; after the ponding goaf is filled with water, immediately switching the transient electromagnetometer on to collect data;
and (7) after the data collection of the model D is completed, statistically analyzing detection and imaging results of the four models; and positioning the ponding goaf in respective models according to the imaging results followed by comparison with data of the actual position of the ponding goaf in respective models to determine a detection accuracy and a correction coefficient, thereby providing references for the on-site detection of the position of the ponding goaf”, in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147